DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (1/4” Compact Camera Stands & Mount Solutions).  Note, the examiner is also referring to images shown https://www.thomannmusic.com/marshall_electronics_cvm_5_camera_clip_mount.htm (Referred as Thomann) for further details of the Marshall teaching.
Regarding claim 15, Marshall discloses a camera device (Universal ¼” Camera Clip Mount in page 2), comprising:
a camera mechanism (See camera in Universal ¼” Camera Clip Mount in page 2);
a support plate (middle plate between the two shafts), the support plate comprising a top surface, a bottom surface and at least two opposite side ends (Note in Marshal that the middle plate includes a top surface, a bottom surface and at least two opposite side end, where the shafts are located), the at least two opposite side ends being located between the top surface and the bottom surface of the support plate (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 1, 3, 5 and 7);
a first pivotal shaft (See shaft in the base to which the camera is connected which would work as a hinge; see also Thomann, page 5) and a second pivotal shaft (See shaft in a bottom base connecting to the plate (in diagonal position).  See also Thomann, pages 7 and 8), the first pivotal shaft and the second pivotal shaft being located at the two opposite side ends of the support plate, respectively (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 1, 3, 5 and 7);
and a connecting member (See bottom part of the Marshall device as shown in Thomann, page 8, where the bottom part includes a screw hole for connecting the bottom part to another device (e.g. a tripod)), wherein the camera mechanism is connected to the support plate through the first pivotal shaft (Note that the camera, when placed on the top part, is connected to the support plate through the first pivotal 

Regarding claim 16, Marshall discloses that the camera device further comprises a housing, the camera mechanism is disposed in the housing (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, page 10)), the housing comprises at least a first end portion , and the first end portion of the housing is connected to the support plate through the first pivotal shaft (Note that the camera, when placed on the top part, the end portion of the cameras is considered to be connected to the support plate through the first pivotal shaft (See Universal ¼” Camera Clip Mount in page 2.  See also Thomann, page 10)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US 2016/0205293 A1 in view of Marshall (1/4” Compact Camera Stands & Mount Solutions).  Note, the examiner is also referring to images shown https://www.thomannmusic.com/marshall_electronics_cvm_5_camera_clip_mount.htm (Referred as Thomann) for further details of the Marshall teaching.
Regarding claim 1, Jung disclose an electronic device (Figs. 2a-2c), comprising:
a device casing (CU), the device casing comprising a side frame (the examiner is interpreting the section surrounding the display panel as the side frame) and a rear shell (the examiner is interpreting the section including the camera module CD as the rear shell);
a connecting member fixedly connected to the side frame or the rear shell (Note in figs. 3 and 4a-4c);
a camera mechanism connected to the side frame or the rear shell (Note in figs. 4a-4c that the camera mechanism is connected to the rear shell in a manner that the camera protrudes from the rear shell in an extended position).
Jung fails to teach a first pivotal shaft; a second pivotal shaft; and a support plate, the camera mechanism being connected to the support plate through the first pivotal shaft, the support plate being connected to the connecting member through the second pivotal shaft, wherein the support plate is rotatable relative to the connecting 
However, Marshall discloses an electronic device (see camera and monitor with respect to Universal ¼” Camera Clip Mount in page 2), comprising:
a device casing (See monitor);
a connecting member fixedly connected to the side frame or the rear shell (see mount connected to a monitor in Universal ¼” Camera Clip Mount in page 2.  Note also that the structure in marshal allows for positioning the camera on any surface.  Thus, it would allow to be place on the top of a monitor or any other surface);
a first pivotal shaft (See shaft in the base to which the camera is connected which would work as a hinge; see also Thomann, page 5);
a second pivotal shaft (See shaft in a bottom base connecting to the plate (in diagonal position).  See also Thomann, pages 7 and 8);
a camera mechanism (camera) connected to the side frame or the rear shell (see Universal ¼” Camera Clip Mount in page 2); and
a support plate (middle plate between the two shafts), the camera mechanism being connected to the support plate through the first pivotal shaft (Note that the camera is connected to a base than in turn is connected to the middle plate by use of a shaft; Universal ¼” Camera Clip Mount in page 2), the support plate being connected to the connecting member through the second pivotal shaft (Note in Universal ¼” Camera Clip Mount in page 2, that the middle plate is connected to the bottom base by use of a 
Thus, after considering the teaching of Marshall, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have a first pivotal shaft; a second pivotal shaft; and a support plate, the camera mechanism being connected to the support plate through the first pivotal shaft, the support plate being connected to the connecting member through the second pivotal shaft, wherein the support plate is rotatable relative to the connecting member through the second pivotal shaft, so as to drive the camera mechanism to rotate above a top surface of the side frame of the device casing, and the camera mechanism is rotatable relative to the support plate through the first pivotal shaft, so as to adjust an orientation of the camera mechanism.  The motivation to do so would have been to provide an alternative manner to store the camera way compared to the teaching of Jung while producing similar results. 
Regarding claim 10, the combined teaching of Jung in view of Marshall further teaches that the electronic device further comprises a housing (See Jung, figs. 2a-2c and Marshall, Universal ¼” Camera Clip Mount in page 2), the camera mechanism is disposed in the housing (Note that both Jung and Marshall teach a camera with a housing), the housing comprises at least a first end portion (In both Jung and Marshall, the rear part of the camera), and the first end portion is connected to the support plate through the first pivotal shaft (Note in Marshall that the camera is mounted on a plate that in turn is connected to the first pivotal shaft (Universal ¼” Camera Clip Mount in page 2).  Note that the examiner is interpreting the combination of the camera and the plate to which the camera is mounted on as the housing which would have the first end portion is connected to the support plate through the first pivotal shaft as claimed).

Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US 2016/0205293 A1 in view of Marshall (1/4” Compact Camera Stands & Mount Solutions) and further in view of Flohr, US Patent 5,612,733.  Note, the examiner is also referring to images shown https://www.thomannmusic.com/marshall_electronics_cvm_5_camera_clip_mount.htm (Referred as Thomann) for further details of the Marshall teaching.
Regarding claim 2, the combined teaching of Jung in view of Marshall teaches that the rear shell comprises a main surface and four side surfaces (See Jung, figs. 2a-2c and 5a: 100), one of the four side surfaces of the rear shell is a top surface of the rear shell, and the connecting member is fixedly connected to the top surface of the rear shell (See figs. 2a-2c); and the side frame comprises a main surface and four side 
The combined teaching of Jung and Marshall fails to teach that the top surface of the rear shell is lower than the top surface of the side frame.
However, Flohr discloses an electronic device (Monitor 22 in fig. 8), comprising:
a device casing (See fig. 8), the device casing comprising a side frame and a rear shell (Note in fig. 8 that the monitor has a side frame and a rear shell); and further teaches the use of a camera mounted on top of the monitor (See fig. 8), wherein
the rear shell comprises a main surface and four side surfaces (See fig. 8), one of the four side surfaces of the rear shell is a top surface of the rear shell (See fig. 8);
the side frame comprises a main surface and four side surfaces, one of the four side surfaces of the side frame is a top surface of the side frame (See fig. 8); and
the top surface of the rear shell is lower than the top surface of the side frame (Note in fig. 8 that the top surface of the rear shell is lower than the top surface of the side frame).  This is evidence of devices, more specifically, display monitors having a housing structure where the top surface of the rear shell is lower than the top surface of the side frame.
Thus, considering the teaching of Jung, which suggest the use of the camera mechanism connected to the monitor and the teaching of Marshall, which suggest the use of a camera mechanism that can be placed in different surfaces, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the camera mechanism on a device having the top surface of the rear shell is lower than the top surface of the side frame with the motivation of 

Regarding claim 3, the combined teaching of Jung in view of Marshall and further in view of Flohr further teaches that the support plate comprises a top surface, a bottom surface and at least two opposite side ends (Note in Marshal that the middle plate includes a top surface, a bottom surface and at least two opposite side end, where the shafts are located), the at least two opposite side ends are located between the top surface and the bottom surface of the support plate (Note in Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 1, 3, 5 and 7), and the support plate is respectively connected to the first pivotal shaft and the second pivotal shaft through the at least two opposite side ends of the support plate (Note in Universal ¼” Camera Clip Mount in page 2.  See also Thomann, pages 1, 3, 5 and 7).  Grounds for rejecting claims 1 and 2 apply here.

Regarding claim 11, the combined teaching of Jung in view of Marshall teaches that the camera mechanism comprises a camera (See Jung, figs. 1-3 and Marshall, Universal ¼” Camera Clip Mount in page 2) but fails to teach that the electronic device further comprises at least one of a microphone, a voice recognition device, a communication device, or a circuit board provided in the housing, the circuit board is electrically connected to at least one of the camera, the microphone, the voice recognition device or the communication device, and the housing is provided with a first through hole in a positional correspondence with at least one of the microphone and the .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US 2016/0205293 A1 in view of Marshall (1/4” Compact Camera Stands & Mount Solutions) and further in view of Carter, US 2011/0127392 A1.  Note, the examiner is also referring to images shown https://www.thomannmusic.com/marshall_electronics_cvm_5_camera_clip_mount.htm (Referred as Thomann) for further details of the Marshall teaching.
Regarding claim 7, although the combined teaching of Jung in view of Marshall fails to teach that the support plate comprises at least one opening penetrating the support plate, Carter teaches a mounting mechanism (Figs. 1-3) for an electronic device, the mounting mechanism comprising a first pivotal shaft (150); a second pivotal shaft (148); an electronic device (¶ 0052) mechanism connected to a surface (¶ 0031); and a support plate (the examiner is interpreting the mid part of the mounting device (formed  by parts 152, 154, 132, 184)), an electronic device mechanism (¶ 0052) being connected to the support plate through the first pivotal shaft (See figs. 1-3), the support plate being connected to a connecting member (160) through the second pivotal shaft (See fig. 3), wherein the support plate is rotatable relative to the connecting member through the second pivotal shaft (See figs. 1-3), so as to drive the electronic device mechanism to rotate from a close position to an open position (Figs. 8-10), and the electronic device mechanism is rotatable relative to the support plate through the first pivotal shaft, so as to adjust an orientation of the camera mechanism (See figs. 1-3 and 8-10), wherein the support plate comprises at least one opening penetrating the support plate (Note in figs. 1-3 that the support plate includes an opening that lets a cable connected to the electronic device pass through, allowing for the mounting structure to be in a closed position (¶ 0043 and 0049)).  Thus, after considering the teaching of Carter, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the support plate with at least one opening penetrating the support plate with the motivation of allowing wires of the camera mechanism to pass through as can be appreciated in Carter (¶ 0043 and 0049).

Regarding claim 8, the combined teaching of Jung in view of Marshall fails to teach that the support plate has a trapezoidal plate-like structure but Carter discloses that the support plate has a trapezoidal plate-like structure (See in Carter, fig. 3, that the support plate has a trapezoidal).  Thus, one of an ordinary skill in the art would have found obvious before the effective filing date of the present application to provide the support plate with a trapezoidal plate-like structure with the motivation of providing an alternative support plate shape to that of Marshall while providing similar results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, US 2016/0205293 A1 and Marshall (1/4” Compact Camera Stands & Mount Solutions) in view of Flohr, US Patent 5,612,733 and further in view of Carter, US 2011/0127392 A1.  Note, the examiner is also referring to images shown https://www.thomannmusic.com/marshall_electronics_cvm_5_camera_clip_mount.htm (Referred as Thomann) for further details of the Marshall teaching.
Regarding claim 9, the combined teaching of Jung in view of Marshall and further in view of Flohr fails to teach that a bolt penetrates the connecting member and is inserted into the top surface of the rear shell so that the connecting member is fixedly connected to the top surface of the rear shell; and/or, an adhesive is provided between the connecting member and the top surface of the rear shell so that the connecting member is fixedly connected to the top surface of the rear shell; and/or, both the connecting member and the rear shell are made of iron, the connecting member is attracted onto the top surface of the rear shell by a magnet so that the connecting member is fixedly connected to the top surface of the rear shell.
Carter discloses that use of an adhesive (108) provided between the connecting member (160) and a surface (902 in fig. 9) so that the connecting member is fixedly connected to the surface (See fig. 9; ¶ 0041, 0053, 0055-0056 and 0062).
Thus, after considering the teaching of Carter, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to use an adhesive between the connecting member and the top surface of the rear shell so that the connecting member is fixedly connected to the top surface of the rear shell.  The motivation to do so would have been to fixedly attach the connecting member to the surface in a manner that a stain on the surface is prevented as suggested in Carter (¶ 0041).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall (1/4” Compact Camera Stands & Mount Solutions) and further in view of Flohr, US Patent 5,612,733.  Note, the examiner is also referring to images shown https://www.thomannmusic.com/marshall_electronics_cvm_5_camera_clip_mount.htm (Referred as Thomann) for further details of the prior art.
Regarding claim 17, Marshall teaches that the camera mechanism comprises a camera (See Universal ¼” Camera Clip Mount in page 2) but fails to teach that the electronic device further comprises at least one of a microphone, a voice recognition device, a communication device, or a circuit board provided in the housing, the circuit board is electrically connected to at least one of the camera, the microphone, the voice recognition device or the communication device, and the housing is provided with a first 
However, Flohr discloses that the camera mechanism comprises a camera (Col. 3, lines 3-14), and the electronic device further comprises at least one of a microphone (Fig. 1: 3; col. 7, lines 24-30), a communication device (Col. 8, line 24-42), or a circuit board provided in the housing (Col. 7, lines 24-30), the circuit board is electrically connected to at least one of the camera, the microphone or the communication device (Col. 7, lines 24-30), and the housing is provided with a first through hole in a positional correspondence with the microphone (See fig. 1).  
Thus, after considering the teaching of Flohr, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the electronic device further comprising at least one of a microphone, a communication device, or a circuit board provided in the housing, the circuit board electrically connected to at least one of the camera, the microphone or the communication device, and the housing being provided with a first through hole in a positional correspondence with the microphone.  The motivation to do so would have been to allow the camera mechanism communicate image and sound to an external device as suggested in Flohr (Col. 8, line 24-54).

Allowable Subject Matter
Claims 4-6, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ge, US 2015/0268477 A1 teaches a double shaft supporting structure for a camera with a display (Figs. 22-26).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697March 10, 2022